REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as (US 20160212538 A1), Alders et al. (US 20190320260 A1), and Inagaki (US 5923902), expressly teaches or reasonably suggests, “transmitting, to a media content provider, location data corresponding to the first and second positions; 
receiving, at the first playback device from the media content provider, virtual media audio content associated with a virtual environment, the virtual media audio content comprising first and second audio signals generated based on the transmitted location data, wherein the generated first and second audio signals include one or more audio cues configured to enable the user to spatially perceive a location of a virtual object within the listening environment; 
sending, from the first playback device to the second playback device, the second audio signal; and 
playing back the first audio signal via the first playback device in synchrony with playback of the second audio signal via the second playback device“, in combination with the other claim elements, in a manner as claimed.

	Dependent claims 2-7, 9-14, and 16-28 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654 

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654